GIBBONS, Circuit Judge
(concurring) .
Whether as a grant of a motion under Fed.R.Civ.P. 12(b) or as a grant of summary judgment, the order dismissing the complaint must be reversed insofar as the complaint relies on 42 U.S.C. § 1983. At the least, whether the University of Pittsburgh is engaged in state action is a substantial factual question. Possibly, in view of Pa.Stat.Ann. tit. 24, §§ 2510-201 to -211 (Supp.1972) there is state action as a matter of law. I would, however, affirm the dismissal of the charge based on 42 U.S.C. § 1981 since I do not believe this statute can be stretched, as the appellant claims, to the point of reaching private sex discrimination.